EXHIBIT 10.1
 
 
LICENSING AGREEMENT
 
 
This Licensing Agreement (“Agreement”) is made and entered into between McCoy
Enterprise, LLC and Vectoris Pharma LLC, limited liability companies established
under Delaware law (collectively, the “Licensor”) having their principal office
at 10 High Court, Little Falls, New Jersey 07424 and Spring Creek Capital Corp.,
a corporation organized under the laws of Nevada (the “Licensee”), having its
principal office at 120 Wall Street, Ste. 2401, NY, NY 10005. Each of the
Licensor and Licensee are also referred to herein as a “Party” and cumulatively
as the “Parties”.
 
Witnesseth that:
 
1.       Whereas, Licensor has the right to grant licenses for a formulation for
non-invasive delivery of pharmaceutical agents: and
 
2.       Whereas Licensee wishes to obtain a license for the aforementioned
products upon the terms & conditions hereinafter set forth:
 
Now, therefore, in consideration of the premises and the faithful performance of
the covenants herein contained, the Parties agree as follows:
 
ARTICLE I - DEFINITIONS
 
For the purpose of this agreement, the following definitions shall apply:
 
1.     Product(s):  Buccal delivery system of homeopathic over-the-counter and
prescription medications including oral insulin, including all improvements,
enhancements and modifications of such systems developed at any time during the
term of this Agreement.
 
2.      Confidential Proprietary Information:   Shall mean with respect to any
Party all scientific, business or financial information relating to such Party,
its subsidiaries or affiliates or their respective businesses, except when such
information:
 
 
a.         Becomes known to the other Party prior to receipt from such first
Party;

 
 
b.         Becomes publicly known through sources other than such first Party;

 
 
c.         Is lawfully received by such other Party from a party other than the
first   Party; or

 
 
d.         Is approved for release by written authorization from such first
Party.

 
Each party agrees to maintain the confidentiality of the Confidential
Proprietary Information of the other Party during the term of this Agreement and
following its termination for any reason.
 
3.       Exclusive License: The term “Exclusive License” shall mean an Exclusive
License for the Worldwide market, whereby Licensee’s rights are sole and entire
and operate to exclude all others, including Licensor and its affiliates except
as otherwise expressly provided herein. The Exclusive License shall include the
right of Licensee to make, have made, produce, use, market, advertise, promote,
distribute and sell the Products.
 
4.       Know-how:  Shall mean any and all technical data, information,
materials, trade secrets and technology, including any improvements thereto,
trade names, trademarks, service marks or other product names associated with
the Products in any form in which the foregoing may exist, now owned or co-owned
by or exclusively, semi-exclusively or non-exclusively licensed to Licensor
prior to the date of this Agreement or hereafter acquired by Licensor during the
term of this Agreement. The trade names, trademarks, service marks or other
product names associated with the Products are set forth on Schedule A to this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II- GRANT OF EXCLUSIVE LICENSE.
 
1.       Licensor hereby grants to Licensee the exclusive (Worldwide) license to
make, have made, produce, use, market, advertise, promote, distribute and sell
the Products described.
 
ARTICLE III- LICENSE PAYMENTS
 
1.       License Fee. In consideration for the exclusive license an being
granted by Licensor to Licensee, Licensee agrees to issue to Licensor and/or its
designated assigns, 4,900,000 shares of common stock, representing 49% of a
newly formed corporation (“Newco”), which will be 51% owned by Spring Creek
Capital Corp. on the Closing Date. The Closing Date shall mean the date that (a)
this Agreement is signed by the Parties and (b) Licensor has received the
shares.  The Products shall be marketed solely through Newco. Neither the
Licensor nor the Licensee shall have the right to sell, transfer or assign all
or any of its shares of Newco common stock  without first offering such shares
to the other party at a price and on terms no less favorable than those offered
to the third party to whom such shares are to be sold, transferred or assigned.
 
2.
Additional Consideration: In addition, McCoy Enterprises, LLC shall be granted
300,000 shares of Spring Creek Capital Corp (SCRK). Such shares shall not be
registered under the Securities Act of 1933, as amended (the “Act”), or the
securities laws of any state, and as such must be held indefinitely and may not
be sold or transferred unless registered under the Act or unless an exemption
from such registration exists. 

 
ARTICLE IV - DILIGENCE
 
1.       Licensee shall use its best efforts to bring Licensed Products to
market through Newco via a thorough, vigorous and diligent program and to
continue active, diligent marketing efforts throughout the life of this
Agreement.
 
2.       Licensee’s failure to perform in accordance with paragraph 1 of this
ARTICLE VI shall be grounds for Licensor to terminate this Agreement, but
Licensor must give Licensee not less than ninety (90) calendar days advance
written notice during which time Licensee shall have the right to cure such
failure to perform.
 
ARTICLE V - TERMINATION OF LICENSE  
 
1.       Termination by
Licensor.                                                                                  
 
Option of Licensor:  Licensor may, at its option, terminate this Agreement but
only by giving not less than ninety (90) calendar day advance written notice to
Licensee, but only in case of:
 
 
a.         Default in the performance of any other material obligation contained
in this Agreement on the part of Licensee to be performed and such default shall
continue for a period of ninety (90) calendar days after Licensor shall have
given to Licensee written notice of such default.

 
 
b.         Adjudication that Licensee is bankrupt or insolvent.

 
 
c.         The filling by Licensee of a petition of bankruptcy, or a petition or
answer seeking reorganization, readjustment or rearrangement of its business or
affairs under any law or governmental regulation relating to bankruptcy or
insolvency.

 
 
d.          The appointment of a receiver of the business or for all or
substantially all of the property of Licensee; or the making by Licensee of
assignment or an attempted assignment for the benefit of its creditors; or the
institution by Licensee of any proceedings for the liquidation or winding up of
its business or affairs.

 
2.       Effect of termination.
 
Termination of this Agreement shall not in any way operate to impair or destroy
any of Licensee’s or Licensor’s right  or remedies, either at law  or in equity,
or to relieve Licensee of any of its obligations to pay royalties or to comply
with any other of the obligations hereunder, accrued prior to the effective date
of termination.
 
3.       Effect of delay, etc.
 
Failure or delay by Licensor to exercise its rights of termination hereunder by
reason of any default by Licensee in carrying out any obligation imposed upon it
by this Agreement shall not operate to prejudice Licensor’s right of termination
for any other subsequent default by Licensee.
 
4.       Return of Licensed Product Rights.
 
Upon termination of this Agreement, all of the Licensed Product Rights shall be
returned to Licensor in return for payment of the Licensee’s cost thereof by
Licensor.
 
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE VI – TERM
 
Unless previously terminated as hereinbefore provided, the term of this
Agreement shall be perpetual from and after the date hereof. 
 
ARTICLE VII - NOTICES, ASSIGNEES
 
1.       Notices. Notices and payments required hereunder shall be deemed
properly given if duly sent by first class mail and addressed to the parties at
the addresses set forth above. The parties hereto will keep each other advised
of address changes.
 
2.       Assignees, etc.  This Agreement shall be binding upon and shall inure
to the benefit of the assigns of Licensor and upon and to the benefit of the
successors of the entire business of Licensor, but neither this Agreement nor
any of the benefits thereof nor any rights thereunder shall, directly or
indirectly, without the prior written consent of Licensor, be assigned, divided,
or shared by the Licensor to or with any other party or parties (except a
successor of the entire business of the Licensee). 
 
ARTICLE VIII - MISCELLANEOUS
 
1.       Governing Law. This Agreement is executed and delivered in The United
States and shall be constructed in accordance with the laws of New York.
 
2.       No other understanding. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter thereof and
merges all prior discussions between them.
 
3.       Representation regarding patents of third parties. Licensor represents
and warrants to Licensee that the Licensed Product Rights manufactured, or used,
under the exclusive license granted herein are free of claims of infringement of
patent rights of any other person or persons. The Licensor warrants that it has
title to the Licensed Product Rights from the inventors.
 
4.       Advertising.Licensee agrees that Licensee may not use in any way the
name of Licensor or any logotypes or symbols associated with Licensor or the
names of any researchers without the express written permission of Licensor.
 
5.       Confidentiality. The Parties agree to maintain discussions and
proprietary information revealed pursuant to this agreement in confidence, to
disclose them only to persons within their respective organizations having a
need to know, and to furnish assurances to the other Party that such persons
understand this duty on confidentiality.
 
6.       Disclaimer of Warranty.  Licensed Patent Rights is experimental in
nature and it is provided WITHOUT WARRANTY OR REPRESENTATIONS OF ANY SORT,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE OF NON-INFRINGEMENT. Licensor makes no
representations and provides no warranty that the use of the Licensed Patent
Rights will not infringe any patent or proprietary rights of third parties.
 
7.       Context and Construction.  Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine. This Agreement shall not be construed as if it had been prepared by
one of the Parties, but rather as if all the parties had prepared the same.


8.       Counterparts.  This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.
Execution and delivery of this Agreement by exchange of facsimile copies bearing
the facsimile signature of a Party shall constitute a valid and binding
execution and delivery of this Agreement by such Party. Such facsimile copies
shall constitute enforceable original documents.
 
 
3

--------------------------------------------------------------------------------

 
 
 
In witness whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
 
The effective date of this Agreement is April 27, 2010.
 
McCoy Enterprise, LLC, Licensor
 
By: /s/ Randall E. McCoy
Name: Randall E. McCoy
Title: President
 
Vectoris Pharma LLC, Licensor
 
By: /s/ Randall E. McCoy
Name: Randall E. McCoy
Title: President
 
 
SPRING CREEK CAPITAL CORP., Licensee
 
By: /s/ Kelly T. Hickel
Name: Kelly T. Hickel
Title: CEO
 
 
4